Citation Nr: 1444934	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-10 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, initially rated as noncompensable prior to April 13, 2011, and as 20 percent disabling thereafter.



ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) that continued the noncompensable evaluation assigned for the Veteran's hearing loss.  During the course of the appeal the rating was increased to 20 percent effective April 13, 2011.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2011 VA treatment record, the Veteran complained that his hearing loss has progressively worsened since the April 2011 contract VA examination.  The Veteran has had to readjust his hearing aids to keep up with deteriorating hearing acuity.  Additionally, it has been over 3 years since the last examination.  The Board therefore finds the Veteran should be afforded a new VA examination before the appeal for increased rating is adjudicated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since January 2012.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA audiological examination to address the current nature and severity of his hearing loss.  The electronic claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported.   

3.  After the above and any additional development deemed necessary has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



